DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “accessory communication unit” and “accessory control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie (US 20160037050 A1.)
Regarding claim 1, Irie discloses (Fig. 1) an accessory apparatus (30) connectable to an imaging apparatus (1), the accessory apparatus comprising:
an accessory communication unit (42) configured to perform communication with the imaging apparatus [0053];
an operation member (31) configured to allow an operation by a user [0046]; and
an accessory control unit (40) configured to communicate with the imaging apparatus via the accessory communication unit [0052-0053],
wherein the accessory control unit is configured to
notify the imaging apparatus of a communication request according to detection of the operation of the operation member (a communication request is inherent in order to receive and display the setting change shown in Fig. 8, steps 93/94), and
repeat transmitting operation state information corresponding to an operation state of the operation member to the imaging apparatus from when the communication request is notified to when an end of the operation is detected (while imaging-quit instruction is not applied at Fig. 8, step 97, the process continually repeats.)

Regarding claim 2, Irie discloses claim 1, wherein the accessory control unit is configured to transmit the operation state information to the imaging apparatus each time an operation state transmission request for requesting transmission of the operation state information is received from the imaging apparatus (receiving request data from the camera body and then transmitting data in response to the request, [0022]).

Regarding claim 3, Irie discloses claim 1, wherein the accessory control unit is configured to detect the end of the operation based on a detected operation state of the operation member (Fig. 8, 93, No; when the switch setting change is no longer being changed, the switch setting operation is considered “ended.”)

Regarding claim 4, Irie discloses claim 1, wherein the accessory control unit is configured to receive information indicating the end of the operation from the imaging apparatus, and detect the end of the operation based on the information (when the imaging-quit instruction is applied from the imaging apparatus, then the accessory ends all operations [0078.])

Regarding claim 8, Irie discloses claim 1, wherein the accessory control unit (30) is configured to receive a request of communication factor from the imaging apparatus as a response to the communication request (Fig. 6, step 83), and transmit operation start information in response to a request of communication factor (84), the operation start information indicating a start of operation of the operation member (where any change in state of the slide switch 31 is considered “a start of the operation of the operation member”.)

Regarding claim 9, Irie discloses claim 1, wherein the accessory control unit is configured to transmit, to the imaging apparatus, information indicating that the accessory apparatus includes the operation member (Fig. 5, 64.)

Regarding claim 11, Irie discloses claim 1, wherein the accessory apparatus is an accessory apparatus (30) connectable to the imaging apparatus (1) along with an interchangeable lens apparatus (50) (shown in Fig. 1).

Regarding claim 12, Irie discloses claim 1, wherein the accessory apparatus (30) is an accessory apparatus connectable to the imaging apparatus (1) along with an interchangeable lens apparatus (50) (shown in Fig. 1), and wherein the accessory communication unit is configured to also perform communication with the interchangeable lens apparatus (via lens mounting detection circuit, 43) [0053].

Allowable Subject Matter
Claims 5 - 7, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 - 7, the prior art of record fails to disclose or suggest wherein the operation state is an accumulated value of an operation amount, and wherein the accessory control unit is configured to accumulate the operation amount until an operation state transmission request is received from the imaging apparatus, and transmit the accumulated value as the operation state information to the imaging apparatus according to reception of the operation state transmission request.
Regarding claim 10, the prior art of record fails to disclose or suggest wherein the accessory control unit is configured to transmit, to the imaging apparatus, information about a time interval at which the operation state information is allowed to be transmitted to the imaging apparatus.
Regarding claim 13, the prior art of record fails to disclose or suggest wherein the accessory communication unit is connected to a data transmission channel and a data communication channel, the data transmission channel being used to transmit a signal between the imaging apparatus, the interchangeable lens apparatus, and the accessory apparatus, the data communication channel being used for data communication between the imaging apparatus, the interchangeable lens apparatus, and the accessory apparatus, and wherein the accessory control unit is configured to notify the imaging apparatus of the communication request via the data transmission channel, and transmit operation start information and the operation state information to the imaging apparatus via the data communication channel according to designation as a communication partner by the imaging apparatus via the data communication channel, the operation start information corresponding to a start of operation of the operation member.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Ikeda (US 20170187945 A1) discloses a camera apparatus with an accessory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698